Earl Warren: Number -- Number 70, Albert L. Trop, Petitioner, versus John Foster Dulles, Secretary of State. Mr. Fraenkel.
Osmond K. Fraenkel: May it please the Court. I would like briefly to remind the Court of the facts of this case which comes under subdivision (g) to which reference has already been made, namely, the subdivision which deprives an American national of his nationality if after conviction by court-martial for desertion in time of war, he is dishonorably discharged. In this case, we had a man who was 20 years old, taken by the American forces to Casablanca, who there got into difficulty with the military authorities and was placed in confinement, who escaped and was brought back. And some couple of weeks later escaped a second time was away a day and on the second -- on the first whole day surrendered to American patrols as he was walking some miles away but back towards the place from which he had escaped. And as he said at his court-martial trial, and I'm referring to 5 (a) of the -- what is now the -- 4 of the record, “My organization is now in Italy. I thought it would be possible for me to rejoin my organization and there I might get a brigade commission commander that would reopen my case. At the time Lieutenant (Inaudible) picked us up, we had decided to return to the stockade. The going was tough. We had no money to speak of and at the time we were on foot and we're getting cold and hungry.” Now, that was a technical desertion under the Articles of War because he was absent from a place of confinement which is a place of unpleasant duty. Here, of course, there is involved no question of dual nationality. No question whatever of foreign relations. There is the bare question where the Congress has the power to deprive a native-born American of his citizenship because of some act fully unrelated to the conduct of foreign affairs. An act serious in its nature, of course, but for which other punishment has been provided by the Articles of law -- of War, other punishment which was in fact imposed. And we submit that there is nothing in any of the decided cases which so much as suggest this power in the Congress. That all of those cases can be subsumed under general heading of control over foreign relations, and dealing with problems that might arise. Now, we have suggested in our brief, one, in our original brief and the other in supplemental brief, two possible grounds on which this basic constitutional issue could be avoided by this Court, by way of statutory construction, the Government will have none of them.
Hugo L. Black: Did you say a supplemental brief?
Osmond K. Fraenkel: Yes. A supplemental -- a short supplemental brief was filed in connection with the -- the reargument. And in that brief, I called attention of the Court to a point of construction first raised by three students of the Yale Law School. When that institution chose this case as the case to be argued in its annual moot court competition, the argument which was held up at New Haven after I had argued this case originally here last May.
Charles E. Whittaker: Which member of our Court sat on it?
Osmond K. Fraenkel: Well, Mr. Justice Douglas was the -- sat on it.But because of the state dinner being given with some royal dignitary from the Far East and he was unable to come. Mr. Justice Stanley Reed took his place. The other two Judges were Mrs. Sobeloff and Bazelon of Courts of Appeals, Dean Griswold of the Harvard Law School and Mr. Harrison Tweed the Chairman of the Commission of --
William J. Brennan, Jr.: Well this is Yale in the Court.
Osmond K. Fraenkel: Yale in the Court. Yes.
Felix Frankfurter: Aren't we bound by such an order as that –-
Osmond K. Fraenkel: Well -- but the point that was raised was interesting and it was received with much attention by those judges and therefore I have called it to Your Honor's attention here.
Speaker: (Inaudible)
Osmond K. Fraenkel: No, they don't decide the merits. They only -- of the cause but only the merits of the debaters. And in that particular case, I believe, it was one of the debater -- of the presenters for the Government that was awarded upon and I must say that if I had been one of the judges, I would have done, likewise. But I really call your attention to these issues of construction because they're there. I don't want to take the short time that's available to deal with it. And I must admit that as a lawyer and a citizen, I would be greatly disappointed if the case were decided on those grounds although as a lawyer for my client, I would hope that if the case couldn't be decided on any other, it would be on those.
Felix Frankfurter: Would you take a minute to state without arguing what the --
Osmond K. Fraenkel: Yes.
Felix Frankfurter: -- grounds are?
Osmond K. Fraenkel: The two grounds are these. One, that in order to save the statute from constitutional attack, desertion to the enemy must be implicit in it. Of course, that involves a problem of foreign relations. That was my original point. The Yale Law School point is that the statute requires that the dishonorable discharge be the result of the conviction for desertion. Here was a single sentence imposed on pre-charges for each one of which dishonorable discharge was a possible penalty under the Articles of War and therefore no one can say for which of them the penalty was imposed.
Felix Frankfurter: Was the other two of a minor character compared with desertion?
Osmond K. Fraenkel: Well, one of them was certainly of a minor character, absence from -- without leave. The others were escapes from military confinement and two escapes from military confinement might very well rank as much more serious than this one day technical desertion which really was not a desertion in the popular sense at all. I'm sure if anyone were asked and were -- they would say this was absent without leave from -- to be sure from a military confinement rather than from an ordinary camp. But there was nothing here which indicated any attempt to get away from obligation. This -- as I say, the – the soldier himself, within a day, was walking back. He had some grievances and he thought that he might get better attention to those grievances if he could get out of the atmosphere of Casablanca.
Felix Frankfurter: Desertion under the court -- manual of court-martial the cause of desertion need not have the same -- it may have a different content, the desertion of (Inaudible) if that's the proposition.
Osmond K. Fraenkel: Well, that is a conceivable -- that is a conceivable proposition.
Felix Frankfurter: You're not going --
Osmond K. Fraenkel: However --
Felix Frankfurter: You're not going to give me any encouragement to avoid constitutional discretion. Thank you very much.
Osmond K. Fraenkel: Well, I have raised the issues, Mr. Justice and --
Felix Frankfurter: All right.
Osmond K. Fraenkel: All right. Now, to greet the issue head on. The Solicitor General has already indicated that he believes that Congress has the power to decree loss of nationality as an inherent attribute of sovereignty in a number of situations. I will not quarrel with the basic thesis that Congress has the power to provide conditions upon which nationality may be surrendered or even under certain situations to indicate that unequivocal acts constitute such surrender. But I say, that power is circumscribed by the nature which gives it being, since there is nothing in the Constitution whatever which deals with the issue other than the Fourteenth Amendment declaration, citizen -- persons born are citizens. Now, what is it -- the basic concept which gives Congress the implied power? It is the fact that this is a sovereign nation dealing with other sovereign nations. And the question of nationality may under circumstances assume importance in the dealings of Congress or the executive -- when he does, with other nations. And the Congress may, therefore, prescribe certain rules of conduct which facilitate the conduct of our foreign relation. But at the moment you go beyond that basic reason for the existence of any power at all, the power ceases to exist. And therefore, Congress does not have the power which the Government in his brief seeks to attribute to it, namely, to decree loss of nationality where a citizen does something which Congress thinks is inconsistent with his obligations as a citizen. That, I say, is wholly outside of congressional power. And I say that the same result is accomplished if you view it from the due process aspect. In my brief, I have viewed it from both and it doesn't really make any difference because as I say, the rational connection between certain acts and loss of nationality must inhere, in the relation of those acts to other nationalities and not in the heinousness of the act done. There'd be an ordinary crime, whether it'd be an election crime, whether it'd be a defiance of the decisions of this Court or whatever the nature of the act which is considered serious and worthy of punishment. It has nothing to do, no matter how much anyone may say in Congress or in the pulpit or anywhere else other than I hope in this Court that the act results in an indication of abandonment of allegiance. Now, how does that apply to desertion in war time? Desertion in war time is, of course, a serious offense, under certain circumstance, punishable by death. It's probably at least serious in the particular case involved. But the scope of a statute must be judged by the least as well as the most serious cases. And in order for a statute to be saved from attack on constitutional grounds, it must be properly applicable to all situations which might arise, which parenthetically is an objection which could be made -- well made to some of the other sections of the statute which have been debated here today. Namely, that they create irrebuttable presumptions wherein certain of the situations perhaps in most of them, all that Congress should have done was to create rebuttable presumptions, namely, that certain acts might indicate such allegiance to another country as the result in loss of nationality leaving it to the courts to determine the general boundary under certain standards. Now, here, desertion, bare technical desertion, defined as leaving the post of unpleasant duty of – without any connections to the circumstances of the case, without any contact between the deserter and the enemy forces, under circumstances where such contact was clearly impossible as it was here never attempted, I say, that such an act is wholly beyond any connection between foreign relations or the sovereignty of the United States in a family of nations as distinguished from the concepts which arise domestically between a government and the conduct of its citizens which might justify the imposition of ordinary criminal penalties.
Charles E. Whittaker: Is there any dispute as to -- between you and the Government as to the circumstances of desertion --
Osmond K. Fraenkel: No.
Charles E. Whittaker: -- as desertion?
Osmond K. Fraenkel: The only evidence here is what was testified to at the court-martial which is accepted in the appellant's brief in the Court of Appeals and included therefore in the brown-covered small record here. And all that the Government added to that in the Court of Appeals and here was a copy of the full charges and judgment of conviction and the sentence. So if there no question whatever, about the facts, and as our excerpt show, the testimony of the witness is produced by the Government, shows that this man was walking back toward Casablanca when the patrol came along and that I think he got in without any question. He was driven back to confinement and, of course, he has served the three years sentence that was imposed upon him.
Charles E. Whittaker: Well, there must have been hundreds of these situations during the war. Do you know any that the Government expatriated all of those people (Voice Overlap) --
Osmond K. Fraenkel: I assume that everyone as to whom a dishonorable discharge resulted was expatriated. Now, it might be -- it should be noted here, of course, that Congress did not give to the court-martial any discretion with respect to loss of nationality. That is nothing with which the court-martial concerned itself at all. These provisions are not in the Articles of War. They're part of the Nationality Act so that is automatically resulted that when this man came back to the United States, after release from confinement, assuming that he was still an American citizen. And then for business reasons, needed a passport and applied for one -- he was told, “No, you've lost your American nationality” and this lawsuit followed. Now, I have no means of knowing how many people there are in like case. Of course, the Government should know. I don't believe it has disclosed. I assume there are great many. And we say that that is simply beyond anything which earlier cases have decided, beyond any rationale principle which can be applied. And whether you call it lack of power, lack of due process or an attempt to inflect a cruel and unusual punishment as Judge Clark concluded, dissenting below, it all adds up to the same single result that this is not something for which Congress can take away nationality of an American-born. I would like to reserve a few minutes for rebuttal if there is time.
Earl Warren: Yes, you may Mr. Fraenkel. Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. In regard to the inquiry as to other cases, Mr. Justice Harlan, we note that in the Perez brief in the appendix on page 62, there's a tabulation of other cases and says other grounds for the report in 1951 to 1956 and it isn't broken down to cover all the various -- or to cover only desertion but other grounds. There are 40 for 1951, 2 for 1952 and 3 for 1953, 6 for 1954, 5 for 1955, and 5 for 1956. And on page 63, there is a report of the Commission of Immigration for the period -- one-year period closing June 30, of 1950 and is broken down next to the last line of the tabulation there to show the desertion from the armed forces in war time, this show 4 for 1949 and 4 for 1950.
William J. Brennan, Jr.: Mr. Solicitor, what --
Earl Warren: Where is that General? May I --
J. Lee Rankin: That is in the Perez brief.
Earl Warren: Perez brief, yes.
J. Lee Rankin: In the Appendix B at pages 62, the first tabulation I referred to and 63 for the second.
William J. Brennan, Jr.: Was there any short form naturalization procedure available that is going on?
J. Lee Rankin: There was -- no. There was a special provision in the statute itself though, by which they could obtain the benefits of being restored and it goes provided and that's on page 2 of our brief in this case.
William J. Brennan, Jr.: In this case. Page 2 in this case?
J. Lee Rankin: That's right. That notwithstanding loss of nationality or citizenship or civil or political rights under the terms of this or previous acts by reason of desertion committed in time of war, restoration to active duty with such military or naval forces in time of war or the reenlisting or induction of such person in time of war with the permission of competent military and naval authorities, prior or subsequent to January 20th, 1944, shall be deemed to have the immediate effect of restoring such nationality or citizenship. And all civil and political rights heretofore or hereafter so lost, and of removing all civil and political disabilities resulting therefrom.
William J. Brennan, Jr.: Did you know whether these figures at 62 and 63 that requires the -- reflect the --
J. Lee Rankin: I would assume that they reflect -- that those persons did not take or obtain the benefits of this proviso and that there were hundreds and possibly thousands --
William J. Brennan, Jr.: Who did take it.
J. Lee Rankin: -- who did take the benefits of this proviso and – and proceeded to reenlist or be reinducted and perform their duty and got the full benefit.
William J. Brennan, Jr.: Now, I take it under the statute the dishonorable discharge for desertion within the Continent of the United States would have the consequence of expatriation (Voice Overlap) --
J. Lee Rankin: Yes.
William J. Brennan, Jr.: Do you know whether these figures reflect any cases of that kind?
J. Lee Rankin: No, I do not.
William J. Brennan, Jr.: I'm speaking of 62 and 63 --
J. Lee Rankin: I do not know that -- the answer to that question.
William J. Brennan, Jr.: Well, I don't suppose all of these are cases of desertions overseas, do they?
J. Lee Rankin: I -- I don't think it'd be fair to assume that they are entirely -- because the other possibility is there. I --
Earl Warren: General, would you tell me what -- what that item is on page 63, desertion from the Armed Forces in one -- in war time (Inaudible) is that all that -- is that all that --
J. Lee Rankin: Yes.
Earl Warren: -- arose --
J. Lee Rankin: Yes, sir.
Earl Warren: -- out of the millions that are in the service?
J. Lee Rankin: That's right. And I'm satisfied with the reason is that frankly all of them took the benefit of this proviso.
Hugo L. Black: What are you reading from the proviso -- page --
J. Lee Rankin: Oh, that's on page 2 of our brief.
Hugo L. Black: In which case?
J. Lee Rankin: In Trop, Number 70 and it's (g) in about six or seven lines down. Because -- and the reason I draw that conclusion or make that deduction is that the country was having great trouble with this problem of desertions during the time of war and it got so bad that the President issued a special proclamation taking the – the top off of the limitations in regard to the penalties so that it could be the penalty for desertion could be even death. Prior to that there was a statutory limitation that the President had the power to remove and he did issue such a proclamation. And certainly, if the figures were as small as indicated by 62 and 63, I just assume that the Government wouldn't be bothered about taking an act of that kind by the President during time of war with all of the other problems he had and that they – they were also instructed, all of the commanders, to give special indoctrination to all of their me, telling them the seriousness of this offense. And the -- the penalties that would flow from it so that they would be fully advised and try to reduce the number of desertions that the army and armed services were experiencing, so that it had become a very serious problem to our Government during this period as exemplified by those things. Now, just from what we all know about what happened during the war time period and the problem of AWL -- AWOL and desertions and so forth. We know that it had was that -- as many man as we had in the armed services to run into thousands, if not, many thousands. And so, it seems to me that it must have been solved by this proviso.
William J. Brennan, Jr.: What about during the Korean period. Well that was -- that was the -- the statute would apply then, wouldn't it?
J. Lee Rankin: Yes, it's --
William J. Brennan, Jr.: I mean the incident was the war for that purpose would it?
J. Lee Rankin: I just can't answer that -- regarding that.
William J. Brennan, Jr.: I'm just surprised because apparently this purging provision by its terms would affect of only those January 20, 1944, is that right?
J. Lee Rankin: Yes. Now, whether there was a special (Voice Overlap) enactment after that to make similar provisions, we haven't -- because it wasn't --
Hugo L. Black: Has the distinction between AWOL --
J. Lee Rankin: It says prior or subsequent, Mr. Justice --
William J. Brennan, Jr.: Prior or -- it does, doesn't it?
J. Lee Rankin: Yes.
William J. Brennan, Jr.: So this might have applied as well during the Korean -- as desertions during the Korean War --
J. Lee Rankin: Yes.
Earl Warren: Apparently so understood it because it says desertion from Armed Forces in war time and that it gives a number four in 1950 which was the year of the Korean War.
J. Lee Rankin: That's right.
Hugo L. Black: Has the distinction between AWOL and desertion (Inaudible)
J. Lee Rankin: No, there is a difference. There isn't any question about the --
Hugo L. Black: One -- one day he's gotten out of jail and today he's coming back (Inaudible)
J. Lee Rankin: Well, you see, you have to take into account the fact that there were two escapes involved hereto and one escape was from confinement which would be much more serious and you also, it seems to me, have to take into account the -- the condition of the war situation at that time and the fact that our Armed Forces were moving into the Italian area in large buildups for the conflict that occurred there and what it was involved in this kind of a desertion. Now, all we have is the record before us that there was the conviction at the court-martial for this desertion and for the two escapes. And there was a penalty of three years. And then it was reviewed by the reviewing authority and the only thing they found was that it wasn't enough in this case. Now, that shows the seriousness of how it was regarded by the reviewing authority at that time, in view of the situation that was present in the whole war picture with this great build up in Italy and the fact that very shortly thereafter some -- the units that this man would be connected with, advanced on Rome and undoubtedly, what must have been in the mind of the reviewers was the situation about this man not having to engage in combat by this device.
Hugo L. Black: That presumably (Inaudible)
J. Lee Rankin: Well, he would --
Hugo L. Black: About the time (Voice Overlap) --
J. Lee Rankin: -- he would have been --
Hugo L. Black: Now, I'm just -- maybe it has nothing to do with that. I've read the undisputed facts that's in the record which is there, it simply means that he just got out there in order to see if he came back to his own unit so he'll be treated fairly and one doesn't take but a few hours and then came back and they confined him in for desertion. I thought desertion was a crime and abandonment that deserves the detention that depended on that.
J. Lee Rankin: Well --
Hugo L. Black: And AWOL was just a term (Inaudible)
J. Lee Rankin: Well, AWO --
Hugo L. Black: That has nothing to do with our problem.But it's a little strange to me that (inaudible)
J. Lee Rankin: AWOL is certainly not serious like desertion and wasn't treated by the Articles of War or by our Government in the same way.
Hugo L. Black: It seems to me it was so treated here by this court-matial.
J. Lee Rankin: Well, and that all I can say is that you had the court-martial and you had to review it. And under the circumstances, it was certainly regarded as a very serious matter when they thought that the three-year penalty for the desertion was not sufficient and it just wasn't enough, the man would have gotten off if he hadn't been given that if that sentence had not been left in effect. So that under the circumstances here, it was certainly regarded by the reviewing authority and I think we have a right to assume they fairly examined it, tried to evaluate it from the light of the circumstances of this case as a very serious matter.
Hugo L. Black: I presume that we have to (Inaudible)
J. Lee Rankin: Now, we do not think there's anything to the point about desertion to the enemy. The whole circumstances about the statute and its adoption did not lend itself to that kind of interpretation or the conclusion of that is a – a valid assumption regarding the statute. In the first place, you have to go back to -- with regard to the statute, to 1865 and this statute in some respects comes down through the years for around 100 years when the country has felt the need of this type of statute.
William J. Brennan, Jr.: Well, does the 1865 statute actually strip citizenship?
J. Lee Rankin: The 1865 statute affected citizenship. It depends upon how --
William J. Brennan, Jr.: Did it strip it?
J. Lee Rankin: -- how you --
William J. Brennan, Jr.: -- strip it.
J. Lee Rankin: -- construe it.
William J. Brennan, Jr.: Did it make the individual a stateless person?
J. Lee Rankin: The Government thinks that it did and that that was how it was construed by the Congress but it has also been claimed to affect the rights of citizenship as distinguished from expatriation and that is a --
William J. Brennan, Jr.: Quite a difference isn't it?
J. Lee Rankin: That's right. Although at that time, the important rights that were commented on were the right to hold office and the right to vote. But there is a difference in the way it's been treated in the legislative history throughout the various debates in Congress and they have, in 1912, the question came up as to whether it should be changed so it would apply only in war time and not in peace. And during that debate, there was much that -- much of the comment indicated that they were treating it as though it was expatriation rather than depriving the citizen of his rights to citizenship.
William J. Brennan, Jr.: Incidentally, Mr. Solicitor, I think it solved the barrier that perhaps with Mr. Davis, I'm not sure of -- of this question of the kind of review in cases like this, judicial review. I think you've told it was a trial de novo?
J. Lee Rankin: That's right, under Section 503.
William J. Brennan, Jr.: What -- what's the nature of the trial de novo that would be available in this instance?
J. Lee Rankin: Well, the -- the trial goes to the question of whether or not there was a court-martial and dishonorable discharge and then it would follow that he -- that he --
William J. Brennan, Jr.: That's all.
J. Lee Rankin: Yes, that's right.
William O. Douglas: Do you say that without having a jury (Inaudible)
J. Lee Rankin: The statute doesn't provide as to a jury. It does provide for a declaration of right and I presume you would go back to the Rules of Civil Procedure as to what the process would be in regard to such a proceeding and there are provisions under the Rules of Civil Procedure for submitting factual questions to a jury if the Court should see fit in many circumstances.
William O. Douglas: Both of these were under the statute with reference to the time (Inaudible)
J. Lee Rankin: Yes. There's a special statute in regard to this particular one though.
Hugo L. Black: (Inaudible)
J. Lee Rankin: Well, I think there's -- there are situations where the Court could provide a jury for a determination of disputed facts but whether or not in this situation where the facts aren't in dispute.
Hugo L. Black: I think there's more with Perez (Inaudible) different requirements.
J. Lee Rankin: I think that would be possible there.
Hugo L. Black: It should not be bound for this – the court must be bound by the jury.
J. Lee Rankin: Well, I think --
Hugo L. Black: I think you said it could be. The judge could if he wanted to get one.
J. Lee Rankin: Yes.
Felix Frankfurter: I suppose if he got one, then it'd be a jury trial.
J. Lee Rankin: Well, there are some provisions --
Speaker: Why are you regarding that?
J. Lee Rankin: -- provisions on the rules for them to be advisory for -- to the Court.
William J. Brennan, Jr.: But they're taking it.
J. Lee Rankin: But --
Felix Frankfurter: That's (Inaudible)
J. Lee Rankin: That's right.
Earl Warren: We'll recess now, Mr. --